Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 5, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147758(61)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  MICHIGAN COALITION OF STATE                                                                       Bridget M. McCormack
  EMPLOYEE UNIONS, INTERNATIONAL                                                                          David F. Viviano,
                                                                                                                      Justices
  UNION UAW AND LOCAL 6000, MICHIGAN
  CORRECTIONS ORGANIZATION/SEIU,
  MICHIGAN PUBLIC EMPLOYEES/SEIU
  LOCAL 517M, MICHIGAN STATE
  EMPLOYEES ASSOCIATION, AFSCME
  LOCAL 5, MICHIGAN AFSCME COUNCIL 25,
  ANTHONY MCNEILL, RAY HOLMAN,
  ANDREW POTTER, ED CLEMENTS, AMY
  LIPSET, WILLIAM RUHF, KENNETH MOORE,
  RUSSELL WATERS, MARK MOZDZEN, and
  KATHLEEN WINE/ALL OTHERS SIMILARLY
  SITUATED,
             Plaintiffs-Appellees,
                                                                    SC: 147758
  v                                                                 COA: 314048
                                                                    Ct of Claims: 12-000017-MM
  STATE OF MICHIGAN, STATE EMPLOYEES
  RETIREMENT SYSTEM, STATE EMPLOYEES
  RETIREMENT SYSTEM BOARD, DEPARTMENT
  OF TECHNOLOGY MANAGEMENT AND
  BUDGET, DEPARTMENT/DIRECTOR
  OF TECHNOLOGY MANAGEMENT AND BUDGET,
  DIRECTOR OF RETIREMENT SERVICES OFFICE,
  and STATE TREASURER,
             Defendants-Appellants.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants for leave to file
  a brief in response to the amicus curiae brief filed by the Michigan Civil Service
  Commission is GRANTED. The responsive brief submitted on July 23, 2014, is accepted
  for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 5, 2014
                                                                               Clerk